DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 17/209,524, filed on 3/23/2021 in which claims 1-20 are presented for examination.
The examiner notes that Abstract does not include any legal phraseology and is less than 15 lines.
The examiner notes that the Specification does not include any URL link(s) and any trademarks requiring capitalization.
The examiner notes that all claims include no limitations that invoke 35 USC § 112 6th paragraph.

Status of Claims
Claims 1-20 are pending, of which claims 1 and 11 are in independent form.

Priority
Applicants’ claim to benefit of priority based on prior US Provisional Application 62/387,136 filed on 12/23/2015 is acknowledged by the examiner.
IDS
References cited in the IDS filed on 5/11/2021 have been considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of US Patent No. 10,417,456 in view of Tarta et al. (US 2011/0296069 A1) hereinafter Tarta. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the instant application would have been obvious to one of ordinary skill in the art in light of the disclosure of each application or patent listed above and because both applications disclose method, computer readable medium, and system for multi-locking mechanism for devices having embedded systems. 
Claims 1 and 11 of instant application includes almost identical or similar limitations as claims 1, 9, and 10 of US Patent No. 10,417,456 except for  limitations – “the embedded system configured to determine whether there is an indication of tampering or whether time has expired to enter the unlock parameters, and the embedded system configured to transmit a report over a communication channel when there is an indication of tampering or when the time has expired to enter the unlock parameters.” However, Tarta teaches responses and notices in Fig. 2, step 234, 236 and “attempt 336 to reach/notify 338 lock holder in Fig. 3 and teaches the above limitations. Therefore, in light of the above limitations of instant application being taught by Tarta, both instant application and US Patent 10,417,456 disclose similar limitations.

Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the nonstatutory obviousness-type double patenting rejection set forth in this office action or if terminal disclaimer(s) is/are filed.
Claims 2-10, 12-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497